UNITED STATES DISTRICT COURT
                                                                                  April 9, 2020
SOUTHERN DISTRICT OF NEW YORK

NATHALIE OTTLEY, and PEGGY PIERRE,

                                Plaintiffs,                                ORDER

                  – against –                                           16 Civ. 4303 (ER)

ADAMS AND ASSOCIATES, INC., TONYA LOVE,
and REBECCA GWOZDZIEWYCZ,

                                Defendants.


Ramos, D.J.:

         At the conference on September 2, 2016, the Court stayed the above-captioned case

pending arbitration. There has been no communication from the parties since then.

         The parties are hereby ORDERED to provide the Court with a written update as to the

status of the case by May 2, 2020. Failure to comply with this Order may result in sanctions,

including dismissal for failure to prosecute. See Fed. R. Civ. P. 41.

            SO ORDERED.

Dated:     April 9, 2020
           New York, New York
                                                             _______________________
                                                              Edgardo Ramos, U.S.D.J.
